Exhibit 21 HomeFed Corporation List of Subsidiaries Name State of Incorporation/Organization Bird Ranch Development Company, LLC Delaware CDS Devco California CDS Holding Corporation Delaware Flat Rock Land Company, LLC Delaware HomeFed Communities, Inc. California HomeFed Communities LLC Delaware HomeFed Fanita Rancho, LLC Delaware HomeFed Resources, Inc. California JWO Land, LLC Delaware Paradise Valley LLC Delaware Paradise Valley Communities No.1 California Otay Land Company, LLC Delaware Otay Valley Development Company, LLC Delaware Northfork Communities California Rampage Vineyard, LLC Delaware SEH F1, LLC Delaware San Elijo Hills Construction Company California San Elijo Hills Development Company, LLC Delaware San Elijo Hills Town Center, LLC Delaware San Elijo Ranch, Inc. California
